—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Social Services, dated March 10, 1997, which, after a fair hearing, affirmed a determination of the Suffolk County Department of Social Services, dated August 9, 1996, denying the petitioner’s application for public assistance benefits on the ground that the petitioner failed to participate in a licensed rehabilitation program for alcoholism and substance dependence, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered January 16, 1998, which denied the petition and dismissed the proceeding. The appellant’s notice of appeal from the decision dated October 31,1997, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
*478The Supreme Court correctly found that 18 NYCRR 370.2 (d) (7) (ii), which was in effect at the time the determination was made, did not violate the petitioner’s first amendment right to the free exercise of religion, as “[a] generally applicable and otherwise valid enactment, which is not intended to regulate religious conduct or beliefs but which may incidentally burden the free exercise of religion, is not deemed to violate the First Amendment” (McGann v Incorporated Vil. of Old Westbury, 256 AD2d 556; see also, New York State Empl. Relations Bd. v Christ the King High School, 90 NY2d 244).
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Friedmann, H. Miller and Smith, JJ., concur.